Attitude Drinks Incorporated 10415 Riverside Drive, # 101 Palm Beach Gardens, Florida 33410-4237 September 16, 2011 John Reynolds Assistant Director VIA EDGAR Division of Corporation Finance CORRESPONDENCE United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Attitude Drinks Incorporated June 16, 2011 Supplemental Response Form 10-K for Fiscal Year Ended March 31, 2010, as amended Filed July 14, 2010 and amended April 21, 2011 File No. 0-52904 Dear Mr. Reynolds: This letter sets forth the response of Attitude Drinks Incorporated (“Attitude” or the “Company”) to the Staff’s comment letter dated August 26, 2011. If the responses below satisfactorily address the comments, we will move forward to complete Amendment 2 for the Form 10-K for the fiscal year ended March 31, 2010, as amended (“Form 10-K/A-2”), as well as any other required filings as indicated below. June 16, 2011 Supplemental Response RE: Form 10-K for FYE March 31, 2010 Management’s Discussion and Analysis External Sources of Liquidity, page 21 1.We note your proposed revised disclosure in response to comment one of our letter dated June 2, 2011 and we partially reissue the comment.Please revise the table to clearly reflect that the convertible notes were in default.Please disclose the amount that is in default for the convertible notes.Please clearly disclose the interest rate for debt financing.In this regard, we note that you have only disclosed the default interest rate for your short-term bridge loans. Response:We will revise the table to include the default interest rate for all of the convertible notes payable.Further, we will disclose in this table an event of default on all of the convertible notes payable because there were insufficient authorized shares as of March 31, 2010 to settle all of our equity indexed instruments, which is an event of default under the notes. Under the notes, at the option of the holder, an event of default makes all sums of principal and interest immediately due and payable.Further, a portion of the notes include redemption provisions which allow the holders to redeem the notes at 120% of the principal balance plus interest.The holders did not exercise their option to accelerate principal and interest or redeem the notes at this event of default, and notes due March 31, 2010 were extended until June 30, 2010 (and subsequently thereafter). As a result of these factors, the notes were not deemed in default (under a legal definition of the term “default”) at March 31, 2010, and no accrual for default interest was recorded. On April 5, 2010, we increased our authorized shares to one billion shares with the State of Delaware which eliminated this event of default.Please see the following revised table: 1 RECAP ANALYSIS OF ALL CONVERTIBLE NOTES PAYABLE AND SHORT-TERM BRIDGE NON-CONVERTIBLE LOANS FOR THE YEAR ENDED MARCH 31, 2010 Event of Default Accrued Original Note Issue Default Default $ Amount Interest Interest Default Amount Date Due Date Yes/No Yes/No Past Due Rate Rate Interest CONVERTIBLE NOTES (a) $ October, 2007 6/30/2010 Yes No $
